Citation Nr: 1129707	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.

In June 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the June 2011 hearing, the Veteran testified that his bilateral hearing loss and tinnitus are related to his active military service.  The Veteran stated that his military occupational specialty (MOS) was a clerk.  He explained that he was a clerk in an artillery unit and was constantly exposed to acoustic trauma.  He further 

added that he participated in artillery training for several weeks and fired Howitzers without the benefit of hearing protection.  After discharge from service, the Veteran worked in maintenance and a paper mill, with the benefit of hearing protection.  The Veteran asserts that service connection is warranted for his bilateral hearing loss and tinnitus.  

The Veteran has not been provided a VA medical examination for his claimed disabilities.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).

In this case, the Veteran's reports of continuity of symptomatology regarding his claimed disabilities can satisfy the requirement for evidence that the claimed disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  However, in the absence of a competent medical opinion pertaining to whether the Veteran currently had diagnosed disabilities consistent with his complaints, and if so, whether the etiology of the Veteran's disabilities are 


service related, the Board finds that the record does not contain sufficient information to make a decision on the claims.  In this regard, the Board notes that the Veteran is competent to state that he incurred hearing problems, which includes ringing in the ear while being exposed to acoustic trauma during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his bilateral hearing loss and tinnitus.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his bilateral hearing loss and tinnitus.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the ears found to be present should be diagnosed.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's bilateral hearing loss and tinnitus had their origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



